EXHIBIT AT SCHAWK, INC.: Timothy J. Cunningham Chief Financial Officer 847-827-9494 tim.cunningham@schawk.com AT DRESNER CORPORATE SERVICES: Investors: Philip Kranz 312-780-7240 pkranz@dresnerco.com SCHAWK ANNOUNCES THIRD-QUARTER AND FIRST NINE-MONTHS 2008 RESULTS Des Plaines, IL, November 17, 2008—Schawk, Inc. (NYSE: SGK), a leading provider of brand point management services, enabling companies of all sizes to connect their brands with consumers to create deeper brand affinity, reported third-quarter and first nine-months 2008 results. Net loss in the third quarter of 2008 was $6.7 million, or $0.25 per fully diluted share, as compared to net income of $6.8 million, or $0.25 per fully diluted share, in the third quarter of 2007 as restated.During the third quarter of 2008 the Company incurred acquisition integration and restructuring expenses of $1.9 million and impairment charges on long-lived assets of $3.5 million.The loss from continuing operations before income taxes was $1.0 million.Despite this loss, the income tax provision for the third quarter was $5.3 million, which was principally a result of the need to provide tax reserves for uncertain tax positions related to the Company’s foreign operations.Excluding the aforementioned items, third-quarter 2008 income from continuing operations was $2.2 million, or $0.08 per fully diluted share.Please refer to the table at the end of this press release for a reconciliation of Non-GAAP measures. Additionally, net loss for the 2008 third quarter included a loss from discontinued operations of $0.4 million, or $0.02 per fully diluted share, related to the Company’s decision to sell its large format printing operation in Toronto, Canada, as compared to break even results for the discontinued operations in the 2007 third quarter. For the nine months ended September 30, 2008, the Company’s net loss was $1.6 million, or $0.06 per fully diluted share, as compared to a profit of $22.8 million, or $0.83 per fully diluted share, in the first nine months of 2007 as restated.During the nine-month period of 2008, the Company incurred acquisition integration and restructuring expenses of $5.1 million and impairment charges on long-lived assets of $5.6 million, while during the same period of 2007 the Company benefited from a $1.1 million gain on the sale of assets.Excluding the aforementioned items (inclusive of the effect of the tax charges), income from continuing operations for the first nine months of 2008 was $11.2 million, or $0.40 per fully diluted share, compared to $22.3 million, or $0.81 per fully diluted share, on the same basis for the first nine months of 2007.Please refer to the table at the end of this press release for a reconciliation of Non-GAAP measures. -more- Schawk Inc. Third-Quarter and First Nine-Months 2008 Results Page 2 Additionally, net loss for the 2008 first nine-month period included a loss from discontinued operations of $0.4 million related to the Company’s previously mentioned decision to sell its large format printing operation, as compared to the 2007 first nine-month period, which included a loss from discontinued operations of $0.2 million for the large format printing operation. Restated Financial Information As reported in its Form 10-K for the year ended December 31, 2007, the Company has restated its consolidated financial statements for the years ended 2005 and 2006 and 2007 interim periods.Additionally, as reported in the Company’s Form 8-K filed with the Securities and Exchange Commission on June 26, 2008, the Company will reflect unaudited, restated consolidated balance sheet information as of December 31, 2007.Accordingly, the financial results for the three- and nine-month periods ended September 30, 2007, and balance sheet data at December 31, 2007, in this release are as restated. Consolidated Results for Three Months Ended September 30, 2008 Net sales in the third quarter of 2008 were $124.2 million compared to $129.3 million in the same period of the prior year, a reduction of $5.1 million, or 4.0 percent.The quarter-over-quarter decline in sales was the result of a slowdown in the Company’s business as compared to the third quarter of 2007.The slowdown was particularly evident in the Company’s domestic business, which represents more than two-thirds of its sales.Also contributing to the quarter-over-quarter sales decline were lower sales in the North America and Europe reportable segment, which declined by $3.8 million, or 3.5 percent, and lower sales in the Other reportable segment of $1.4 million, or 6.7 percent. Consumer products packaging accounts sales in the third quarter of 2008 were $81.6 million, or 65.7 percent of total sales, compared to $81.9 million in the same period of last year, representing a slight decline of 0.4 percent.Advertising and retail accounts sales of $31.1 million in the third quarter of 2008, or 25.1 percent of total sales, declined 10.0 percent compared to the same period last year.Entertainment accounts sales in the third quarter of 2008 of $9.2 million, or 7.4 percent of total sales, declined 17.5 percent as compared to the same period last year.Results during the third quarter compared with the year-ago period mirror the slowdown in the U.S. economy, as a number of customers have delayed projects, resulting in lower revenue for the Company.Additionally, lower consumer products packaging sales in the current quarter reflect this group’s continued struggles with higher raw material and transportation costs and private label competition. Gross profit was $42.9 million, or 34.5 percent of sales, in the third quarter of 2008, a decline of $3.1 million from $46.0 million, or 35.6 percent of sales, in the third quarter of 2007.The decrease in gross profit is largely attributable to the decrease in sales volume. Operating income decreased $12.8 million to $0.6 million in the third quarter of 2008 from $13.4 million in the third quarter of 2007.The third-quarter 2008 operating income percentage was 0.5 percent compared to 10.4 percent in the 2007 third quarter.The decrease in operating income in the third quarter of 2008 compared to the third quarter of 2007 is the result of lower sales volume as discussed above, acquisition, integration and restructuring expenses of $1.9 million, -more- Schawk Inc. Third-Quarter and First Nine-Months 2008 Results Page 3 impairment charges of $3.5 million on long-lived assets, and increased selling, general and administrative (SG&A) expenses of $4.3 million.The increase in SG&A over the prior period is principally due to an increase in professional fees of $2.2 million attributable to audit fees and other costs related to the Company’s internal control remediation and related matters, consulting fees related to its rebranding initiative, and currency losses associated with foreign exchange transactions of $1.9 million. The acquisition, integration and restructuring charge in the third quarter of 2008 arose from the Company’s implementation of previously announced plans to consolidate, reduce and re-align the Company’s work force and operations.As a result of these actions, the Company incurred costs of $1.9 million for employee terminations, obligations for future lease payments, fixed asset impairments, and other associated costs. The $3.5 million of long-lived asset impairment charges arose in the third quarter and is principally attributable to land and buildings which the Company currently leases to a third party and has decided to sell.Based on a market value appraisal performed by an independent appraiser, the Company determined that the carrying value of the land and buildings could not be supported by the estimated market value of the facility.The carrying value at September 30, 2008, was written down to its estimated fair value. For the three-month period ended September 30, 2008, the Company recorded pre-tax unrealized foreign currency losses of $1.9 million as compared to a gain of $0.1 million for the same period in 2007.These transactions were recorded by international subsidiaries primarily for unhedged currency exposure arising from intercompany debt obligations. Interest expense in the third quarter of 2008 was $1.6 million compared to $2.3 million in the third quarter of 2007, a result of a decrease in average outstanding debt and a reduction in average interest rates.Income tax expense for the third quarter of 2008 was $5.3 million, which was principally due to the need to provide tax reserves for uncertain tax positions related to the Company’s foreign operations, compared to $4.4 million in the third quarter of Other Information Depreciation and amortization expense was $5.1 million for both the third quarter of 2008 and the third quarter of 2007. Capital expenditures in the third quarter of 2008 were $4.8 million compared to $3.1 million in the same period of 2007. Consolidated Results for Nine Months Ended September 30, 2008 Year-to-date sales through September 30, 2008, were $381.1 million compared to $399.0 million in the same period of the prior year, a reduction of $17.9 million, or 4.5 percent.Sales attributable to acquisitions since the prior year totaled $7.5 million.Year-to-date sales declined $18.2 million, or 5.3 percent, in the North America and Europe segment.Partially offsetting this sales decline was increased sales of $0.2 million in the Company’s Other reportable segment. -more- Schawk Inc. Third-Quarter and First Nine-Months 2008 Results Page 4 Through
